Notice of Pre-AIA  or AIA  Status
Claims 1-20  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Following Applicants arguments and amendments to the Claims, the prior art rejection of the claims is still Maintained. New reference is added.


Response to 35 USC 101 arguments

5.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument regarding page 8


As the foregoing illustrates, the amended claims involve at least one step that cannot be performed using pen/paper or in one’s mind and do not involve any mathematical concepts or organizing human activity. Accordingly, the amended claims do not fall into any of the enumerated categories of abstract ideas. Thus, the amended claims cannot be properly interpreted as being directed towards an abstract idea.

Examiner response
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Automatically merging a second cell into the first cell by updating a list of vertices defined in computer readable data structure to include a set of vertices associated with the second cell can be obtained using generic computer tool and thus, computer is used as the tool to perform the mental process.  Generic computer components performing computer readable data structure are recited as performing generic computer functions that are well-

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth 


Applicant argument regarding page 9
Second, the amended claims recite limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 54-55. In that regard, the claimed approach is directed towards the practical application of automatically generating a spectrum of unconstrained design options for an architectural space. More particularly, in the claimed approach, a design plan is generated based a set of design criteria, the design plan indicating generative regions where geometry can be placed and non-generative regions where geometry cannot be placed. See Application, paragraph [0036], Pathways are projected across the design plan according to a first set of parameters to divide the design plan into a set of parcels, each parcel being subdivided into a plurality of cells. See Application, paragraphs [0043] and [0046], A seed point is projected onto a first cell included in the plurality of cells based on a second set of parameters. See Application, paragraph [0047], The first cell is expanded until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. See Application, paragraphs [0026], [0030], [0038], [0040], [0049], and [0055], The first set of parameters and the second set of parameters are automatically, via a design engine, iteratively changed to generate a 
Because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are not directed towards an abstract idea.
In conclusion, because the amended claims do not recite an abstract idea, and because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are subject matter eligible based on the 2019 Guidance.


Examiner response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. A person of the ordinary skill can draw the design criteria representing the vertices, parcels and cells using pen and paper but for the recitation of the generic computer components. The use of generic computer components amount to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 




Response to 35 USC 103 arguments

Applicant arguments
Claim 1 recites the limitations of projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. None of the cited references teaches or suggests these limitations. Therefore, no single reference and no combination of the cited references can teach or suggest each and every limitation of claim 1. In the Final Office Action, the Examiner argues that Bahrehmand discloses the above claim limitations of claim 1. See Final Office Action, pages 9-12. Applicant disagrees.
Bahrehmand discloses a system and method for evaluating the circulation quality of indoor spaces and providing circulation scores to design plans. See Bahrehmand, page 15. The method includes accepting a text file as input and drawing floor plans within a 3D scene. See id., page 51, section 4.5. The method also includes generating a topological graph that includes a set of nodes that symbolize predefined space landmarks and a set of edges that represent a path between space units. See id, page 19, section 2.4.2. A path is defined to connect the centers of two space units while satisfying layout restrictions. See id, page 8, section 1.3.1. The system is able to generate a set of all possible paths between the space units. See id, page 11, section 1.3.3. For example, a shortest path can be determined that connects the centers of two space units. The shortest path distance is normalized by dividing the shortest path distance by the longest possible path distance in the floor plan, as illustrated in Equation 2.1. See id., page 19, section 2.4.2. Circulation quality of a plan is then calculated through a weighted combination of factors, whereby weight parameters adjust the weight of different factors based on the plan application. In this manner, the weight parameters are used to determine the circulation quality of a floor plan. See id, page 24 section 2.4.6.
In the rejections, the Examiner maps the design plan recited in claim 1 to the floor plan disclosed in Bahrehmand, the pathways recited in claim 1 to the paths disclosed in Bahrehmand, the parcels recited in claim 1 to the space units disclosed in Bahrehmand, and the first set of parameters recited in claim 1 to Accordingly, Bahrehmand cannot and does not teach or suggest the idea of generating paths across the floor plan to divide the floor plan into a set of space units, given that, in Bahrehmand, the space units must exist prior to generating any path connecting the space units. In addition, Bahrehmand discloses that the weight parameters are used to determine the circulation quality of a floor plan. See id., page 24 section 2.4.6. Thus, Bahrehmand also does not teach or suggest the idea of projecting paths across the floor plan according to the weight parameters. Bahrehmand is silent in this regard. In view of at least these distinctions, Applicant submits that Bahrehmand cannot be properly interpreted as teaching or suggesting the above limitations of claim 1.

Examiner response
Previously, examiner consider the longest path that was drawn through all nodes in the grids without any duplication and ignoring impassable walls as disclosed by Bahrehmand for the claim limitation projection one or more pathways…. according to a first set of parameters to divide the design plan into a set of parcels. In view of the amendments made, Bahrehmand is silent whether space units are produced before or after generating any paths that connect the space units. In view of the amendments and arguments made by the applicant, examiner cited the reference (Shekhawat, “Automated space allocation using mathematical techniques”, 2015) that teach space units are produced after generating any paths that connect the space units. 

Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10 are directed to process.
Claims: 11-19 discloses the claim invention as a non-transitory computer-readable medium comprising instructions stored thereon, which is a manufacture.
Claims: 20 is to system, apparatus.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 11 and 20 recites:
 generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; 
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
subdividing each parcel into a plurality of cells; 
projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the 
iteratively changing the first set of parameters and the second set of parameters to generate a plurality of additional design options.

The claimed concept that allows user to initial a floor plan for the design option based on a set of the design criteria in the identified region and finding the pathway across the design plan based on first parameter and to divide the floor plan into different cells and then label each cells as different cells (e.g. kitchen, office and bathroom) and finding the point in the first cell based on second parameters in order to maximize the design objective in order to create the final floor plan and compared that with another design option. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of generic computer structure. 
In particular, claim 1 only recites the additional elements of a generic computer.  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Finally there are no other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.05(h)). The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding Claim 1, as discussed above with respect to Step 2A, prong 2, the additional element of a computer to perform the process steps amount to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)). Similarly, for claim 11 the additional elements - a processor, a non-transitory computer readable medium and, for claim 20 additional elements- memory and processor to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). 
Thus, claims 1, 11 and 20 are not patent eligible.

Claims 2 and 12 further recites assigning a first major program to the first cell, wherein the first major program corresponds to a static location where an activity is to be performed. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 2 and 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 2 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 3 and 13 further recites distributing a plurality of minor programs across a subset of cells included in the plurality of cells, wherein no major programs have been assigned to any of the cells included in the subset of cells. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 3 and 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 3 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 14 further recites wherein a given pathway across the design plan comprises: coupling a first ingress/egress route included in the design plan to an opposing wall included in the design plan at a first location, wherein the first location is derived from the first set of parameters. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind. 


Claims 5 and 15 further recites wherein a given pathway across the design plan comprises: identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; determining a midpoint of the first pathway; and projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan. It is the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind as abstract idea. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 5 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 5 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 6 and 16 further recites wherein subdividing each parcel into the plurality of cell comprises: projecting a rectangular grid a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 6 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 6 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 7 further recites wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one pathway included in the one or more pathways; determining that the first cell includes the first position; and placing the seed point at the first position. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 7, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 8 further recites wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one boundary of the design plan; determining that the first cell includes the first position; and placing the seed point at the first position. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1
Claim 8, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 9 and 17 further recites wherein expanding the first cell further comprises: identifying the second cell that shares at least one edge with the first cell|. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and 
Claims 9 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 9 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 10 and 18 further recites wherein the combined area of the first cell and the second cell is less than an area requirement, and wherein the area of the second cell exceeds the area of any other cell sharing at least one edge with the first cell. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claims 10 and 18 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 10 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 19 further recites wherein identifying the second cell comprises determining that the combined area of the first cell and the second cell exceeds an area requirement, and wherein merging the second cell into the first cell further comprises: removing any references to the second cell from the data structure. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

.        Claims 1-4, 7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016), hereinafter Bahrehmand in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat.

Regarding claim 1
Bahrehmand discloses a computer-implemented method for automatically generating design options for an architectural space, (see table 1 and Abstract) the method comprising:
Bahrehmand further discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image3.png
    396
    1156
    media_image3.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image4.png
    510
    987
    media_image4.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image5.png
    608
    1258
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    520
    1112
    media_image6.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image7.png
    262
    954
    media_image7.png
    Greyscale



Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image8.png
    316
    945
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    374
    974
    media_image9.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. It has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

iteratively changing the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained by representing each space as a vertex and then drawing an edge between any two vertices if the corresponding spaces are adjacent.)

    PNG
    media_image10.png
    535
    688
    media_image10.png
    Greyscale

Examiner note: Examiner consider shape, spaces and weighted adjacency matrix as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of required floor plan, the list of spaces, the dimensions of each space and the weighted matrix of required adjacencies between the spaces. (See Shekhawat (Abstract))


Regarding claim 2 and 12 

Bahrehmand further teaches assigning a first major program to the first cell, wherein the first major program corresponds to a static location where an activity is to be performed.  (See page 45 the adjacency constraint is defined through two parameters: Space unit pair and Location. The first parameter provides the architect with the capability of defining two spaces as direct neighbors and the second one specifies the location of a space unit in the final floor layout[corresponds to the first major program as the adjacent constraint]. An Adjacency constraint is applied when two spaces share a wall without necessarily being connected by door. [Corresponds to the first cell] The location parameter receives one of these values as input: north, south, east and west or null. [Corresponds to the static location where an activity is performed.] The claim does not define what a major program is. In broadest reasonable sense, the examiner considers the adjacency constraint as the major program and the activity 

    PNG
    media_image11.png
    626
    1362
    media_image11.png
    Greyscale





Regarding claim 3 and 13 
Bahrehmand further teaches distributing a plurality of minor programs across a subset of cells included in the plurality of cells, wherein no major programs have been assigned to any of the cells included in the subset of cells.



    PNG
    media_image12.png
    703
    751
    media_image12.png
    Greyscale


Figure 5.6: (a), (b) and (c) different levels of privacy are visualized. (d) is the visualization of the overall privacy for the layout in (c). In (e) point q in space unit q is been viewed from p1(outside of the layout), p2(inside the q ), p3(inside the layout but not in Pq) and p4 cannot see each other due to the existence of a wall collider between them. 

    PNG
    media_image13.png
    760
    1357
    media_image13.png
    Greyscale

 Using Broadest reasonable interpretation, examiner interprets the ns as the subset of cells within same space unit (see fig 4.6 a) and nd as the subset of cells inside all space units of the floor plan see fig 4.6b. See fig 4.6f the privacy quality [corresponds to the minor program] of a point q across the subset of cells where the major program (e.g., location) not involved. 

Regarding claim 4 and 14 
Bahrehmand further teaches wherein a given pathway across the design plan comprises: coupling a first ingress/egress route included in the design plan to an opposing wall included in the design plan at a first location, wherein the first location is derived from the first set of parameters. (Bahrehmand: (page 19 section 2.4.2) “In this step, we use a grid base graph to generate a topological (symbolic) graph that presents the possibility and cost of moving from one space to another. [Correspond projecting a given pathway across the design option] Nodes, called SNodes, symbolize predefined space landmarks extracted from Gnode labels. Edges stand for the weighted connections that make it possible to interact between space units [correspond ta first ingress/engress in the design plan]. As pointed out above, GNodes are labelled according to their belonging to a corresponding subspace. In order to create SNodes, first, the GNodes are grouped based on their label values and then, according to each group, [correspond to 1st, 2nd 3rd and Nth] an SNode with a label corresponding to the inherited group label is created. [correspond to a given route couples a first location with a target destination]” Examiner considers a user configure the starting location (ingress) and destination (egress) for each path (e.g. route) that is connecting two space units. Bahrehmand: (page 46 section 4.4.2) in our binary tree, each non-leaf node corresponds to a wall that divides the given space into two new subspaces and each leaf node is a space unit from input space units. [Corresponds to an opposing wall at a first location]. Each non-leaf node has two main attributes: ratio and orientation. Ratio concerns the position of the division and its value ranges between 0 to 1. Orientation determines whether the division is horizontal or vertical. For example, if ratio = 0.3 and orientation = vertical then the given space is divided by a vertical wall while the sub space in the left side of the wall has area of 30 concept is inherited from VLSI floor planning [Sait and Youssef, 1999]). [Corresponds to first set of parameters in the design plan for the first location]

Regarding claim 7
Bahrehmand further teaches wherein projecting a seed point onto the first cell comprises: determining a first position for the seed point along at least one pathway included in the one or more pathways; (Bahrehmand page 20 it is generally accepted that people tend to walk along the easiest, simplest and most visible path [Lee et al., 2008]. Human navigation pattern relies on mental planning processes which are continuously updated based on individual current perceptual configuration of the space. In doing so, we measure the complexity level of a path based on substantial factors: path visibility and direction changing. As pointed out above, isovist measures local spatial configurations in terms of visibility from a vantage observation point. Thus, each point in the space has a particular isovist value based on its position in the space.[corresponds to the first position for the seed point in the cell] In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better s/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. [Corresponds to the one or more pathway])
determining that the first cell includes the first position; (Bahrehmand page 20 -isovist measures local spatial configurations in terms of visibility from a vantage observation point. Thus, each point in the space has a particular isovist value based on its position in the space. [Corresponds to the first cell that includes the first position]) and 
placing the seed point at the first position. (Bahrehmand page 20- In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better s/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. [Corresponds to the pathway] Therefore, by summing up the isovist value of all points in a path we can assess the quality of view point along the path. In other words, the summation value determines the simplicity level of way-finding along a given path. [Corresponds to the placing the seed point at the first position based on the isovist value]) 



Regarding claim 9 and 17
Bahrehmand further discloses wherein expanding the first cell comprises: identifying the second cell that shares at least one edge with the first cell. (See page 49-50 and section are 4.4.6 Arranging Based Neighbors Constraints-The position of a connector element is determined by the non-leaf node which shares a wall between two given space units. The shared edge is the common parent of two space units.)
                                     
    PNG
    media_image14.png
    272
    321
    media_image14.png
    Greyscale







Regarding claim 10 and 18
Bahrehmand further teaches wherein the combined area of the first cell and the second cell is less than an area requirement, and wherein the area of the second cell exceeds the area of any other cell sharing at least one edge with the first cell. (See Bahrehmand -fig 4.5 and 4.6)

    PNG
    media_image15.png
    719
    948
    media_image15.png
    Greyscale

Examiner note: Examiner consider the combined area A-B is less than the area of whole space unit. After combination of cell B with cell A that share same edge, the combined area is larger than other space unit such as C as shown in above figure.

Regarding claim 11
Bahrehmand further teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to automatically generate design options for an architectural space by performing the steps of: ((Bahrehmand page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D (Unity 2014). [Correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor 

Bahrehmand discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image3.png
    396
    1156
    media_image3.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image4.png
    510
    987
    media_image4.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image5.png
    608
    1258
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    520
    1112
    media_image6.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image16.png
    262
    954
    media_image16.png
    Greyscale


Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image8.png
    316
    945
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    374
    974
    media_image9.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. It has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

iteratively changing the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained 

    PNG
    media_image10.png
    535
    688
    media_image10.png
    Greyscale

Examiner note: Examiner consider shape, spaces and weighted adjacency matrix as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of (See Shekhawat (Abstract))


Regarding claim 19
Bahrehmand further teaches wherein identifying the second cell comprises determining that the combined area of the first cell and the second cell exceeds an area requirement, and wherein merging the second cell into the first cell further comprises: removing any references to the second cell from the data structure. (See Bahrehmand fig 4.5-4.6)

    PNG
    media_image17.png
    719
    948
    media_image17.png
    Greyscale




Regarding claim 20 
Bahrehmand teaches a system, comprising:
a memory storing a design engine; and a processor that, when executing the design engine, is configured to perform the steps of: (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). [Correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.”)
Bahrehmand discloses generating a design plan based a set of design criteria, wherein the design plan indicates generative regions where geometry can be placed and non-generative regions where geometry cannot be placed; (Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to the design plan with geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. [Correspond to generating geometry for a design option based on one or more design criteria]
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [Correspond to design criteria] (Page 46) See example Fig. 4.10 

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

Table 2.3 shows the results where values determine the rank of the corresponding floor plan.

    PNG
    media_image3.png
    396
    1156
    media_image3.png
    Greyscale
Bahrehmand: (page 49-50 section 4.4.7) As well as interior non-rectangularity via open walls, exterior non-rectangularity can be generated by simply not drawing certain process. We define a new type of space unit, named null, in order to specify which spaces should not be drawn in drawing process. [Corresponds to the non-geometrical regions where geometry cannot be placed] Figure 4.6, (b), illustrates how a nonrectangular floor plan can be drawn by removing null space units. Null spaces can be defined by architect as input data or automatically calculated by the system. If the user does not specify null spaces, and the total area of space units is less than the base input rectangle, then the system automatically divides the remaining area to some null space units.

    PNG
    media_image4.png
    510
    987
    media_image4.png
    Greyscale
Examiner note: Examiner considers the null region to non-generation regions where there is no drawn space and A-B space units as the generative region since they are connected through open wall element.

subdividing each parcel into a plurality of cells; (Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the each parcels of the geometry to generate a plurality of cells], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines)

    PNG
    media_image5.png
    608
    1258
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    520
    1112
    media_image6.png
    Greyscale
Examiner note: Using Broadest reasonable interpretation, the examiner interprets space units (e.g., base area, bedroom, living room, kitchen and above) as the plurality of cells.

projecting a seed point onto a first cell included in the plurality of cells based on a second set of parameters; (Bahrehmand: (page 20)  The space has a particular isovist value based on its position in the space.[corresponds to the position of the first cell in the plurality of cell]. In Figure 2.4 an isovist map is illustrated based on the isovist value grid points where the brighter a point is, the more isovist value it has. Of course, the more a pedestrian knows about the configuration of the space though which his walking through it, the better she/he can find his/her way. Due to the isovist quantity, we can measure the perception level of an individual at each point of the path. The claim does not define what a seed point is or what it represents.  In the broadest reasonable sense, the examiner interprets isovist value grid points as the seed point and parameters for finding the isovist value as the second set of parameters) 

 and 
expanding the first cell until a first area criterion is met to produce a first design option, wherein expanding the first cell comprises automatically merging a second cell into the first cell by updating a list of vertices defined in a computer-readable data structure to include a set of vertices associated with the second cell, and wherein the first design option maximizes at least one design objective included in the set of design criteria compared to another design option. (see page 42 section 4.1, table 1, experiment set up- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrain)

    PNG
    media_image2.png
    460
    794
    media_image2.png
    Greyscale

4.5.1 Experiment 1
In order to show how different parameters can assist architect to achieve various alternatives, we generate floor plans, for a base rectangle of 200*135, based on 4 different scenarios.[corresponds to the design option and comparing  design option based on several parameters]
Scenario 1. In this scenario, we use a modified version of Table 1 as the input, in a way that all the topological constraints are ignored. The number of generated floor plans is 376, samples are shown in Figure 4.7.

    PNG
    media_image16.png
    262
    954
    media_image16.png
    Greyscale


Scenario 2. In this scenario, interior accessibility constraints are added to the previous experiment resulting in a large reduction in the number of feasible alternatives. The number of generated floor plans is 44 and samples are shown in Figure 4.8.



    PNG
    media_image8.png
    316
    945
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    374
    974
    media_image9.png
    Greyscale


Examiner note: Examiner consider the first cell as living room and second cell as kitchen. The living cell and kitchen are merged by adding interior accessibility constraints. The first cell is expanded to include second cell. Due to the merging that happen in scenario 2, the number of floor plans decreased from 376 to 44. It has been obvious that each space unit corner associated with vertices for the ordinary skill in the art. Using broadest reasonable interpretation, the examiner interprets scenario 1-2 as a comparing the design option based on the design objective.

iteratively changing the first set of parameters and the second set of parameters to generate a plurality of additional design options. (See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Bahrehmand does not teach
projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels; 
In the related field of invention, Shekhawat teaches projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. (See page 797-798- Algorithm for obtaining the required space allocation here are the steps involved in obtaining the required space allocation for the given shape, spaces and weighted adjacency matrix. These steps are explained using Example 1, Section 2.3. 1. Partition the given shape into k possible rectangles. For example, in Fig. 3 the given plus shape has been divided into five rectangles. From Section 3.2, we know that a spiral-based rectangular block is best connected rectangular block. The connectivity of two rectangular blocks or rectangular floor plans is compared on the basis of the number of edges in the corresponding adjacency graph. The adjacency graph of a rectangular block is obtained 

    PNG
    media_image10.png
    535
    688
    media_image10.png
    Greyscale

Examiner note: Examiner consider shape, spaces and weighted adjacency matrix as the first set of parameters that are used to project pathway for the space so that the space is divided into 5 rectangles. The 5 rectangles is a set of parcels. Examiner consider a path here is a finite or infinite sequence of edges which joins a sequence of vertices as shown in fig 3(B).

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include projecting one or more pathways across the design plan according to a first set of parameters to divide the design plan into a set of parcels. as taught by Shekhawat in the system of Bahrehmand in order to provide systematic pathway for the floor plan design when given the shape of (See Shekhawat (Abstract))

11.           Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and further in view of Yang (NPL: Generation of navigation graphs for indoor space, 2015), hereinafter Yang.

Regarding claim 5 and 15 
Bahrehmand and Shekhawat does not appear to explicitly disclose wherein a given pathway across the design plan comprises: 
identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; 
determining a midpoint of the first pathway; and 
projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan.
In the related field of invention, Yang discloses: 
identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; ((page 10 section 4.6.6 and also see fig 5) “We use Figure 5 as an example to illustrate the approach. There are some differences in the navnodes that are added on the longer and shorter edges of the rectangle, corresponding to corridor sides and ends, respectively. The longer and shorter edges can be automatically identified by computing distances between corner vertices (see circles in Figure 5). The corridor center-line is also computed. [Correspond to the first pathway in the design plan that is coupled to the boundary of the design plan])
determining a midpoint of the first pathway; ((page 10 section 4.6.6 and also see fig 5) For each portal on the edges corresponding to corridor ends, a junction node is positioned opposite the portal and at a distance of half the corridor width.[Corresponds to the midpoint of the first pathway])
and 
projecting a second pathway perpendicular to the first pathway across at least a portion of the design plan. ((page 10 section 4.6.6 and also see fig 5) “We use Figure 5 as an example to illustrate the approach. The next step is to add and position junction nodes associated with portals located on each of the two longer edges of the rectangular corridor. For each portal on the edges corresponding to corridor sides, a junction node is positioned on the center-line and opposite the portal. [Correspond to the second pathway based on the first pathway] Examples of such junction nodes are shown in Figure 5.) 

    PNG
    media_image18.png
    441
    797
    media_image18.png
    Greyscale

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization layout planning method as disclosed by Bahrehmand to include identifying a first pathway previously projected across the design plan, wherein the first pathway is coupled to a boundary of the design plan; determining a midpoint of the first pathway; and projecting a second pathway perpendicular to the first pathway across at least a portion of the design  Yang in the system of Bahrehmand and Shekhawat in order to improve the circulation and traffic of the floor plan based on the navigation graph method used by Yang. (See Yang (page 2))

12.       Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 2015), hereinafter Shekhawat and further in view of Bandyopadhyay et al. (US 2009/0043504A1).

Regarding claim 6 and 16 
Bahrehmand does not appear to explicitly disclose wherein subdividing each parcel into the plurality of cell comprises: 
projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel.
In the related filed of art Bandyopadhyay wherein subdividing each parcel into the plurality of cell comprises: 
projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel. (¶ 181, ¶182 and fig 8 Representing hallways as a rectangle may be very useful while using geometric methods in the matching methods described herein. [Corresponds to the parcel with rectangular grid] Several of the matching steps may use comparison of rectangular and/or linear segments of tracking data with hallways, and comparison of tracking data segment headings with the orientation of the hallway. The rectangle line segment is the line segment connecting the midpoints of the shorter sides (i.e., the line segment from P12mid to P34mid). The slope of the rectangle is the slope of the longest edge of the rectangle (e.g., 0 degrees for the top rectangle, and approximately 150 degrees for the bottom rectangle). [Corresponds the rectangular grid aligned with to the longest edge]  Hence, by representing the hallway as a rectangle, the hallway may be provided with a slope for easy comparison with headings in the tracking data and/or slopes of other shapes) 


    PNG
    media_image19.png
    574
    699
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method as disclosed by Bahrehmand to include wherein subdividing each parcel into the plurality of cell comprises projecting a rectangular grid across a first parcel, wherein the rectangular grid is aligned to a longest edge of the first parcel as taught by Bandyopadhyay in the system of Bahrehmand in order to compare a slope with headings in the tracking data and/or slopes of other shapes which provides a high level of versatility in the geometric methods thus enhance tracking accuracy of trackee in indoor and outdoor space.( Abstract)

13.         Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable Arash Bahrehmand (Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments”, 2016) in view of Shekhawat et al. (NPL “Automated space allocation using mathematical techniques”, 

Regarding Claim 8
Bahrehmand and Shekhawat does not appear to explicitly disclose wherein projecting a seed point onto the first cell comprises: 
determining a first position for the seed point along at least one boundary of the design plan; 
determining that the first cell includes the first position; and 
placing the seed point at the first position.
In the related field of art, Rappaport teaches 
determining a first position for the seed point along at least one boundary of the design plan; (See fig 8 and ¶42- A 3-D environmental model of the facility is constructed in function block 70. Afterwards, boundary positions are identified in function block 90. [Corresponds to the boundary of the design plan]. The present invention then overlays the 3-D environmental model with a 3-D grid of points. In broadest reasonable interpretation, the examiner interprets grid points as the seed point since each point on the three-dimensional grid is treated as a potential location. [Corresponds to the first positon for the seed point]))
determining that the first cell includes the first position; (See fig 8 and ¶ 42- A 3-D environmental model of the facility is constructed in function block 70. The designer may elect to automatically select a set of equally spaced positions in 3-D within the environmental model. For example, the designer may specify a precision of 5 feet. In broadest interpretation sense, the examiner interprets the facility divided into set of equally spaced positions e.g., cells (first position corresponds to the first cell).  and 

placing the seed point at the first position. (See fig 8 and ¶42-The present invention then overlays the 3-D environmental model with a 3-D grid of points, where each point is equally spaced from all neighboring points based on the precision factor entered by the designer. [Corresponds to the placing the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method as disclosed by Bahrehmand to include determining a first position for the seed point along at least one boundary of the design plan; determining that the first cell includes the first position; and placing the seed point at the first position.as taught by Rappaport in the system of Bahrehmand and Shekhawat in order to identify the desired set of communication component models and/or communication component types for the design of communications networks and, more particularly, to a method for optimizing the types of, locations for, and configurations of communication hardware components in communication systems in any environment in the world (e.g. buildings, campuses, floors within a building, within cities, or in an outdoor setting, etc.) to ensure critical communication system performance is maintained. (Abstract, Rappaport)









Conclusion

14.      All claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flack et al. (“Evolution of Architectural Floor Plans”, 2011).
Discussing method to create a floor plan with a tally of the room types of all cells in each combined group and the final room type can be assigned using the procedural algorithm.
US 20170076016 A1 MIR AHMADI et al.
Discussing the method for use in the automatic generation of designs and layouts for spaces including houses and offices.

15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128